Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 In re Commitment of Billy Dean Price                  Appeal from the 336th District Court of
                                                       Fannin County, Texas (Tr. Ct. No. CV-16-
 No. 06-16-00077-CV                                    42488). Memorandum Opinion delivered
                                                       by Justice Moseley, Chief Justice Morriss
                                                       and Justice Burgess participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant has adequately indicated his inability to pay costs of appeal.
Therefore, we waive payment of costs.



                                                      RENDERED MAY 26, 2017
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk